Per Curiam.
This is an appeal from an order setting aside an arbitrator’s award and ordering *653further arbitration. The trial court based its order on the ground that the arbitrator had refused to allow the plaintiff to present certain evidence. No evidentiary hearing was held in the trial court.
After a review of the record, we áre unable to determine whether or not the arbitrator refused to hear relevant evidence. The holding of the trial court appears to be based solely on the plaintiffs allegations. When the record of an arbitration proceeding is such that review of the record is impossible, an evidentiary hearing should be held. This case is remanded with instructions to hold such a hearing, make findings of fact, and render an appropriate judgment.
Reversed and remanded, and this Court does not retain jurisdiction.